Case 1:19-cv-01004-TFM-B Document 64 Filed 09/09/20 Page 1 of 2                         PageID #: 508




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


TERRI P. DODSON,                :
                                :
    Plaintiff,                  :
                                :
vs.                             :                       CIVIL ACTION NO. 1:19-cv-1004-TFM-B
                                :
BARCLAYS BANK DELAWARE, et al., :
                                :
    Defendants.                 :

                                               ORDER

        Pending before the Court is Plaintiff Terri P. Dodson’s and Defendant Trans Union, LLC’s,

Joint Motion for Dismissal, With Prejudice, as to Defendant Trans Union, LLC Only. Doc. 63,

filed September 8, 2020. Though the parties cite Fed. R. Civ. P. 41(a)(1)(A)(ii), the Court

construes the joint motion as a motion to dismiss Defendant Trans Union, LLC, pursuant to Fed.

R. Civ. P. 41(a)(2).1

        Upon consideration of the joint motion (Doc. 63), it is ORDERED it is GRANTED, and




1
  A request to dismiss an action requires a court order and dismissal by terms the court considers
“proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Fed. R. Civ. P.
41(a)(1)(A) allows for dismissal without a court order: (i) before the opposing party serves either
an answer or a motion for summary judgment; or (ii) if the joint stipulation of dismissal is signed
by all of the parties who have appeared. This matter involves multiple parties and Plaintiff requests
the Court dismiss only one (1) of the named defendants, and the joint motion is not signed by all
of the served parties. Thus, the Court finds it proper to construe Plaintiff’s joint motion as a motion
to dismiss Defendant Trans Union, LLC, pursuant to Fed. R. Civ. P. 41(a)(2). A plaintiff may
dismiss all claims against a defendant under Fed. R. Civ. P. 41 even if there are other defendants
in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (“[Fed. R.
Civ. P.] 41 allows a plaintiff to dismiss all of his claims against a particular defendant . . . .”); see
also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d
250, 254 (5th Cir. 1973) (“There is little merit in the argument that the court could not dismiss the
action as to less than all defendants upon motion [under (a)(2)] . . . .”); Bonner v. City of Prichard,
Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              Page 1 of 2
Case 1:19-cv-01004-TFM-B Document 64 Filed 09/09/20 Page 2 of 2              PageID #: 509




all of Plaintiff’s claims against Defendant Trans Union, LLC, are DISMISSED with prejudice,

with each party to bear their own costs.

       DONE and ORDERED this the 9th day of September 2020.
                                           18tyh




                                                   s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
